IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43038 & 43039

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 776
                                                 )
       Plaintiff-Respondent,                     )   Filed: December 30, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
BRIAN WILLIAM PLANT, JR.,                        )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       In these consolidated cases, Brian William Plant, Jr. pled guilty to one count of sexual
exploitation of a child, I.C. § 18-1507(2(a), and one count of sexual battery of a minor child,
I.C. § 18-1508A. In exchange for his guilty pleas, additional charges were dismissed. The
district court sentenced Plant to a unified term of ten years, with a minimum period of
confinement of four years, for sexual exploitation of a child and a concurrent unified term of
twenty years, with a minimum period of confinement of four years, for sexual battery of a minor
child. Plant filed I.C.R 35 motions for reduction of his sentences, which the district court denied.
Plant appeals.

                                                 1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Plant’s Rule 35 motions, we conclude no
abuse of discretion has been shown. Therefore, the district court’s orders denying Plant’s
Rule 35 motions are affirmed.




                                              2